Case 2:18-cv-04553-JCJ Document 106 Filed 02/26/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SPRING PHARMACEUTICALS, LLC, : CIVIL ACTION No. 18-4553
Plaintiff,

Vv.

RETROPHIN, INC., MARTIN
SHKRELI, MISSION PHARMACAL
COMPANY, ALAMO PHARMA
SERVICES, INC., and EVERSANA
LIFE SCIENCE SERVICES, LLC

Defendants.

 

AFFIDAVIT OF RETURN OF SERVICE

Joseph Wolfson, Esquire, being duly sworn according to law, deposes and says as
follows:

1, Tam a member of the law firm of Stevens & Lee. My principal office is located
at 1818 Market Street, 29" Floor, Philadelphia, PA 19103.

2. 1 am one of the attorneys representing plaintiff Spring Pharmaceuticals, LLC, in
the above captioned action and submit this affidavit of return of service pursuant to Rule 4(1) of
the Federal Rules of Civil Procedure.

3. On February 21, 2020 true and correct copies of the Amended Complaint,
Summons and Notice of Procedure to Consent to Reference of Civil Action or Proceeding to
Magistrate Judge were personally served on defendant, Eversana Life Sciences Services, LLC by
serving its registered agent.

4, A true and correct copy of the executed Proof of Service is attached hereto as Exhibit A.

SL! 1629833vi 112760,00001
Case 2:18-cv-04553-JCJ Document 106 Filed 02/26/20 Page 2 of 5

STEVENS &
Dated: February 26, 2020

Wolfson, Esquire
rey ID No, 44431
1818 Market Street
29" Floor
Philadelphia, PA 19103
Bus: (215) 751-1249
Fax: (610) 989-0686
Email: jwo@stevenslee.com
Attorney for Plaintiff Spring Pharmaceuticals,
LLC

   
 

COMMONWEALTH OF PENNSYLVANIA
NOTARIAL SEAL
Dawn M. Bice, Notary Public
Media Boro, Delaware County
My Commission Expires June 23, 2020

 
  
 

 

  

Sworn to and subscribed before
me this o boday of February 2020

971). ecg,

Notary Public

SLI 1629833v1 112760.00001
Case 2:18-cv-04553-JCJ Document 106 Filed 02/26/20 Page 3 of 5

CERTIFICATE OF SERVICE
I, JOSEPH WOLFSON, ESQUIRE, certify that on this date, a true and correct
copy of the foregoing Affidavit of Return of Service has been electronically filed, and is
available for viewing and downloading from the ECF System, and has been served via the

Court’s electronic filing service on all counsel of record.

 

Date: February 26, 2020

 

SLI 1629833v1 112760.00001
Case 2:18-cv-04553-JCJ Document 106 Filed 02/26/20 Page 4of5

EXHIBIT A’
Case 2:18-cv-04553-JCJ Document 106 Filed 02/26/20 Page 5of5
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Spring Pharmaceuticals, LLC

Plaintiff

vs, Civil Action No,: 18-cy-4553
Retrophin, Inc., et al,

Defendant(s)
AFFIDAVIT OF SERVICE

1, Chad Tetting, a Private Process Server, being duly sworn, depose and say:

That | have been duly authorized to make service of the Summons, Notice of Procedure to Consent to Reference of Civil Action or
Proceeding to Magistrate Judge, and Amended Complaint in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action,

That on 02/21/2020 at 11:29 AM, I served Eversana Life Science Services c/o Corporation Service Company, Registered Agent at
8040 Excelsior Drive, Suite 400, Madison, Wisconsin 53717-2915 with the Summons, Notice of Procedure to Consent to
Reference of Civil Action or Proceeding to Magistrate Judge, and Amended Complaint by serving John Long, Customer Service
Representative, authorized to accept service.

John Long is described herein as:

Gender: Male Race/Skin: While Age: 45 Weight: 225 Height: 5'9" Hair: Brown Glasses: Yes

| declare under penalty of perjury that this information is true and correct.

Oz (ZY (2020 ae Cas Z Ce
Executed On [=]? ee Chad Tetting }

hk ral Client Ref Number:N/A
lire , Job #: 1574017

  

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
